 Case 2:20-cv-00563-FMO-AFM Document 38 Filed 05/18/20 Page 1 of 4 Page ID #:309

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 20-0563 FMO (AFMx)                                Date    May 18, 2020
 Title             Sharon Peskett v. Designer Brands, Inc.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder             Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Re: Motion to Remand

        Having reviewed Plaintiffs’ Motion to Remand Action to State Court, (Dkt. 20, “Motion”),
the court finds that oral argument is not necessary to resolve the Motion, see Fed. R. Civ. P. 78(b);
Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001), and concludes
as follows.

                                              BACKGROUND

       On October 25, 2019, plaintiff Sharon Peskett (“Peskett” or “plaintiff”) filed a putative class
action complaint in the Los Angeles County Superior Court against Designer Brands, Inc.
(“Designer Brands” or “defendant”), asserting a cause of action for violation of the Fair and
Accurate Credit Transactions Act, (“FACTA”),1 which amended the Fair Credit Reporting Act,
(”FCRA”),15 U.S.C. §§ 1681, et seq. (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1; Dkt. 1-2,
Complaint); see Bassett V. ABM Parking Services, Inc., 883 F.3d 776, 777 (9th Cir. 2018) (noting
that FACTA amended the FCRA). Plaintiff alleges that defendant violated the FACTA by
presenting her with an electronically printed receipt bearing the first six and last four digits of her
debit card account number after she made a purchase at defendant’s store in Pasadena,
California. (See Dkt. 1-2, Complaint at ¶ 35). Defendant removed the action on the basis of
federal question jurisdiction. (See Dkt. 1, NOR at ¶ 5). Plaintiff now moves to remand. (See Dkt.
20, Motion).

                                            LEGAL STANDARD

       Unless otherwise expressly provided by Congress, “any civil action brought in a State court
of which the district courts of the United States have original jurisdiction, may be removed by the


         1
         The FACTA provides that “[n]o person that accepts credit cards or debit cards for the
transaction of business shall print more than the last 5 digits of the card number or the expiration
date upon any receipt provided to the cardholder at the point of sale or transaction.” 15 U.S.C.
§ 1681c(g)(1).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 1 of 4
 Case 2:20-cv-00563-FMO-AFM Document 38 Filed 05/18/20 Page 2 of 4 Page ID #:310

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-0563 FMO (AFMx)                                 Date    May 18, 2020
 Title          Sharon Peskett v. Designer Brands, Inc.

defendant or the defendants, to the district court[.]” 28 U.S.C. § 1441(a). “The right of removal
is entirely a creature of statute and a suit commenced in a state court must remain there until
cause is shown for its transfer under some act of Congress.” Syngenta Crop Protection, Inc. v.
Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks omitted). Where
Congress has acted to create a right of removal, those statutes, unless otherwise stated, are
strictly construed against removal jurisdiction.2 See id. “The strong presumption against removal
jurisdiction means that the defendant always has the burden of establishing that removal is
proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks omitted);
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the
“longstanding, near-canonical rule that the burden on removal rests with the removing defendant”).
Moreover, if there is any doubt regarding the existence of subject matter jurisdiction, the court
must resolve those doubts in favor of remanding the action to state court. See Gaus, 980 F.2d
at 566 (“Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.”).


                                           DISCUSSION

        “Article III of the Constitution limits federal courts’ jurisdiction to certain ‘Cases’ and
‘Controversies.’” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408, 133 S.Ct. 1138, 1146 (2013).
“One element of the case-or-controversy requirement is that plaintiffs must establish that they
have standing to sue.” Id. (internal quotation marks omitted). Article III requires plaintiff to show
“(1) [she] has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or
imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action
of the defendant; and (3) it is likely, as opposed to merely speculative, that [her] injury will be
redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Environmental Services
(TOC), Inc., 528 U.S. 167, 180-81, 120 S.Ct. 693, 704 (2000); Lexmark Int’l, Inc. v. Static Control
Components, Inc., 572 U.S. 118, 125, 134 S.Ct. 1377, 1386 (2014) (“The plaintiff must have
suffered or be imminently threatened with a concrete and particularized ‘injury in fact’ that is fairly
traceable to the challenged action of the defendant and likely to be redressed by a favorable
judicial decision.”) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 2136
(1992)). “Injury in fact is a constitutional requirement, and it is settled that Congress cannot erase
Article III’s standing requirements by statutorily granting the right to sue to a plaintiff who would
not otherwise have standing.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-48 (2016) (internal
quotation marks and brackets omitted).

       “A suit brought by a plaintiff without Article III standing is not a ‘case or controversy,’ and
an Article III federal court therefore lacks subject matter jurisdiction over the suit.” Cetacean


         2
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act, 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co.,
LLC v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 4
 Case 2:20-cv-00563-FMO-AFM Document 38 Filed 05/18/20 Page 3 of 4 Page ID #:311

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-0563 FMO (AFMx)                                 Date     May 18, 2020
 Title          Sharon Peskett v. Designer Brands, Inc.

Community v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). Moreover, “a removed case in which
the plaintiff lacks Article III standing must be remanded to state court under § 1447(c)[.]” Polo v.
Innoventions Int’l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016); see also Davidson v. Kimberly-Clark
Corp., 889 F.3d 956, 970 n. 6 (9th Cir. 2018) (“As a general rule, if the district court is confronted
with an Article III standing problem in a removed case – whether the claims at issue are state or
federal – the proper course is to remand for adjudication in state court.”). Defendant, as the party
asserting federal jurisdiction, bears the burden of establishing plaintiff’s Article III standing. See
Lujan, 504 U.S. at 561, 112 S.Ct. at 2136; Garcia v. Kahala Brands, Ltd., 2020 WL 256518, *1
(C.D. Cal. 2020) (“Defendants, as the party asserting federal jurisdiction, bear the burden of
establishing Plaintiffs’ Article III standing.”).

        Plaintiff contends that defendant has failed to show she has Article III standing, and thus,
this action must be remanded for lack of jurisdiction. (See Dkt. 20, Motion at 7-13). As an initial
matter, the court notes that defendant devotes the majority of its opposition to issues other than
the threshold standing issue. (See Dkt. 23, Defendant’s Opposition to Plaintiff’s Motion to Remand
Action to State Court (“Opp”) at 3-9). Indeed, for purposes of this Motion, defendant does not
contend that plaintiff has Article III standing. (See, generally, id.).

         In any event, the court agrees with plaintiff that defendant has failed to show that plaintiff
has Article III standing. See, e.g., Bassett, 883 F.3d at 782-83 (holding plaintiff lacked Article III
standing with respect to FACTA claims seeking statutory damages); Noble v. Nevada Checker
Cab Corp., 726 F.Appx. 582, 584 (9th Cir. 2018) (same); Kiem v. Trader Joe’s Co., 2020 WL
564120, *2-*3 (C.D. Cal. 2020) (rejecting removing defendant’s argument that plaintiff alleged
actual injury since he alleged “that partial disclosure of his credit card number exposed him to a
heightened risk of identity theft and forced him to safeguard the receipt” and because defendant’s
“employee handed Plaintiff the receipt, which mean[t] that Defendant’s disclosure practice could
have exposed Plaintiff’s financial information to the employee and anyone else who saw the
receipt”). As noted above, defendant does not contend that plaintiff has Article III standing. (See,
generally, Dkt. 23, Opp at 3-9). In short, the court finds that defendant has failed to meet it burden
of establishing plaintiff’s Article III standing. See Lujan, 504 U.S. at 561, 112 S.Ct. at 2136;
Garcia, 2020 WL 256518, at *1 (“Defendants, as the party asserting federal jurisdiction, bear the
burden of establishing Plaintiffs’ Article III standing.”). Accordingly, this action “must be remanded
to state court[.]” Polo, 883 F.3d at 1196; see, e.g., Davidson, 889 F.3d at 970 n. 6 (“As a general
rule, if the district court is confronted with an Article III standing problem in a removed case –
whether the claims at issue are state or federal – the proper course is to remand for adjudication
in state court.”); Garcia, 2020 WL 256518, at *3 (“Given that Plaintiff lacks Article III standing, this
case must be remanded to state court.”); Keim, 2020 WL 564120, at *3 (“Consistent with Polo, the
Court finds that remand is appropriate.”).

       In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is


CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 4
 Case 2:20-cv-00563-FMO-AFM Document 38 Filed 05/18/20 Page 4 of 4 Page ID #:312

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-0563 FMO (AFMx)                                Date     May 18, 2020
 Title          Sharon Peskett v. Designer Brands, Inc.

not persuaded, under the circumstances here, that defendant has met its burden.3 Thus, there
is no basis for subject matter jurisdiction.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED THAT:

      1. Plaintiff’s Motion (Document No. 20) is granted in part and denied in part. The
Motion is denied as to fees and costs.

       2. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         3. The Clerk shall send a certified copy of this Order to the state court.

         4. Any pending motion is denied as moot.




                                                                                00     :     00
                                                       Initials of Preparer           vdr




         3
         Plaintiffs seek an award of attorney’s fees and costs in connection with her Motion. (See
Dkt. 20, Motion at 13-14). Under 28 U.S.C. § 1447(c), “[a]n order remanding the case may require
payment of just costs and any actual expenses, including attorney fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award attorney’s fees
under § 1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S.Ct. 704, 711 (2005). Here,
the court finds that attorney’s fees under 28 U.S.C. § 1447(c) are unwarranted.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                              Page 4 of 4
